THE     ATTORNEY    GENERAL
                      OF TEXAS


                        March 22, 1977




The Ronorable John Wilson           Opinion No. H-962
Chairman
Rouse Committee on Health           Re: Whether the State may
   and Welfare                      use non-matched funds to
P. 0. Box 2910                      increase AFDC benefits
Austin, Texas 78769                 when the result is more
                                    economical than total use
                                    of federally matched funds.
Dear Chairman Wilson:

     You have requested our opinion regarding whether the
State may, under article 3, section 51-a of the Texas Con-
stitution, claim federal matching funds under the federal
statutory provisions most favorable to the State when the
amount of the average monthly grant under the Aid to Families
with Dependent Children program is increased above $32.00
per recipient.
     Pursuant to its responsibility under article 695c,
V.T.C.S., for administering programs for needy and dependent
children, the Department of Public Welfare is presently
accepting federal matching funds for AFDC programs under the
formula specified in Title IV-A of the Social Security Act,
42 U.S.C. S 603. The Title IV-A matching formula provides
for federal financial participation in AFDC grants and
administrative costs, with the limitation that the federal
share of grant costs cannot exceed the amount available when
the average monthly grant is $32.00 per recipient. Under
this formula, the federal government contributes an average
of $22.88 per recipient at the level of $32.00 and at all
higher levels.
     Under the other available matching formula, Title XIX
of the Social Security Act, 42 U.S.C. S 1318, the percentage
contributed by the federal government is somewhat less, but




                              P. 4009
The Honorable John Wilson - Page 2   (H-962)


it may be claimed on all amounts paid, without regard to any
fixed maximum. The Title IV-A formula would furnish a larger
federal percentage contribution for an average monthly grant
up to $37.72. Above this level, the Title XIX formula would
provide the greater federal contribution. Between $32.00
and $37.72, although the Title IV-A formula would be more
economically beneficial to the State, the federal contribu-
tion w0uia not increase, so that, for every dollar increase
in State funding, no corresponding federal increase would
result. You ask whether such an arrangement would violate
the provisions of article 3, section 51-a of the Texas
Constitution.
     Article 3, section 51-a(4) provides, in pertinent part:
         The Legislature shall have authority to enact
         appropriate legislation which will enable the
          State of Texas to cooperate with the Government
         of the United States in providing assistance to
         and/or medical care on behalf of needy persons,
          in providing rehabilitation and any other ser-
         vices included in the federal laws making
         matching funds available to help such families
          and individuals attain or retain capability
          for independence or self-care, to accept and
          expend funds from the Governmencof the Used
          States for such purposes in accordance with
          the laws of the United States as they --
                                                 now are
          Earwyhereafter
          --                       &   amended, and to
          make appropriations out of state funds for
          such purposes; provided zat the sum
          amount paid --
                      out of state funds to or on behalf
          of any needy person=1      not exceed the
          amount --
                 that is matchable outoffederxfunds.
                                   --                     . . .
(Emphasis added).
     In our,opinion, this proviso does not require that every
particular State dollar expended be matched, but merely
limits total State expenditures to the amount that is match-
able out of federal funds. In Attorney Gene?al Opinion H-
437 (1974), we indicated that the Legislature had the "au-
thority to enact legislation authorizing a matching formula




                           p. 4010
The Honorable John Wilson - Page 3 (H-962)


of 50% state dollars with 50% federal dollars for grants for
and to needy families with dependent children." You state
that, under either the Title IV-A or the Title XIX matching
formula, the State's contribution for an average monthly
grant between $32.00 and $37.72 would be less than 50 per-
cent of the total. As a result, it is our opinion that the
use of either formula would not contravene the provisions of
article 3, section 51-a.
                      SUMMARY
            Pursuant to article 3, section 51-a of the
            Texas Constitution, the State may claim
            matching federal funds under either Title
            IV-A or Title XIX of the Social Security
            Act when the amount of the average monthly
            grant under the Aid to Families with
            Dependent Children program is greater than
            $32.00 but less than $37.72 per recipient.

                                 Very truly yours,



                                 Attorney General of Texas

APPROVED:



                      rst Assistant



C. ROBERT HEAm, Chairman
Opinion Committee




                                p. 4011